763 So. 2d 1214 (2000)
Johnnie JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-152.
District Court of Appeal of Florida, Second District.
May 24, 2000.
Rehearing Denied June 29, 2000.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jonathan P. Hurley, Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Johnnie Johnson appeals his convictions for burglary, robbery, and four counts of sexual battery. In the present appeal, Johnson only challenges the trial court's refusal to excuse one juror for cause resulting in his use of a peremptory challenge which would have been used to disqualify another juror. Johnson's counsel believed that he had preserved an objection *1215 by following the steps enunciated in Trotter v. State, 576 So. 2d 691 (Fla.1990). However, he did not renew the objection at the time the jury was sworn. Our sister court has recognized that Trotter does not stand "for the proposition that it is unnecessary for the litigant to renew the objection prior to the time that the jury is sworn." Milstein v. Mutual Sec. Life Ins. Co., 705 So. 2d 639, 640 (Fla. 3d DCA 1998). We agree with this conclusion. Because Johnson failed to renew his objection immediately before the jury was sworn, he did not preserve this issue for appellate review. Thus, we affirm.
Affirmed.
PARKER, A.C.J., and WHATLEY, J., Concur.